IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT




                              No. 96-50434
                          Conference Calendar



KEVIN DEWAYNE GRANT,

                                        Plaintiff-Appellant,

versus

RANDALL BRUTON,

                                        Defendant-Appellee.


                           - - - - - - - - - -
             Appeal from the United States District Court
                   for the Western District of Texas
                          USDC No. W-95-CV-147
                           - - - - - - - - - -

                         October 23, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Kevin Dewayne Grant, #441812, an inmate of the Texas

Department of Criminal Justice, moves for leave to appeal in

forma pauperis (IFP) from the district court’s grant of the

defendant’s motion for judgment as a matter of law.      Because his

appeal fails to present a nonfrivolous issue, the motion for IFP

is DENIED.     Fed. R. App. P. 24(a).   Grant’s motion for a copy of


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-50434
                               - 2 -

his trial transcript at Government expense is also DENIED.    The

appeal is DISMISSED.   5th Cir. R. 42.2.   We caution appellant

that any additional frivolous appeals filed by him will invite

the imposition of sanctions.   To avoid sanctions, appellant is

further cautioned to review any pending appeals to ensure that

they do not raise arguments that are frivolous.

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.